ORDER

This matter came before the Court on the joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Nathaniel Hawthorne Hoff, Jr., to place Respondent on indefinite suspension, effective June 1,1996.
The Court, having considered the Petition, it is this 8th day of May, 1996,
ORDERED, that Respondent, Nathaniel Hawthorne Hoff, Jr., be and his is hereby suspended, indefinitely, from the practice of law in the State of Maryland, effective June 1, 1996; and it is further
ORDERED, that Respondent, Nathaniel Hawthorne Hoff, Jr., shall promptly notify each of his clients to advise them that he has been suspended from the practice of law, that he is, as a result, not permitted to practice law during his suspension, and that they should promptly seek counsel of their choice to take over their cases, if need be. Respondent shall also make the client files available and to give notice in *363his letter to each client as to how and where they may obtain their files, and it is further
ORDERED, that the Clerk of the Court shall, on June 1, 1996, certify the suspension of the Respondent to the Clerks of all Courts in this State and to the Trustees of the Clients’ Security Trust Fund.